GRIFFIN, Judge.
Although the factual predicate presented below creates a close question of law, we conclude that the motion and supporting affidavits are legally sufficient to state a reasonable fear on the part of petitioner that petitioner would not receive a fair hearing or trial before the currently assigned judge. We do not credit the principal contention of respondents Crittenden and Langley that the motion to disqualify was untimely filed. See Fla.R.Jud.Admin. 2.160(e). It was promptly filed after this judge was formally assigned. Accordingly, the writ of prohibition is issued.
WRIT GRANTED.
GOSHORN and THOMPSON, JJ., concur.